      Case 1:20-cv-01326-RA Document 33
                                     32 Filed 07/17/20
                                              07/16/20 Page 1 of 2

                        Law Office of
          Zachary Margulis-Ohnuma
                                      July 16, 2020

Via ECF

Hon. Ronnie Abrams
U.S. District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

     RE: Jane Stone #1, et al. v. Annucci, et al., 20-cv-1326
[rel. 16-cv-1473].

Dear Judge Abrams:

  This office represents Plaintiffs, Jane Stone #1-6, in the
above captioned action. I write jointly on behalf of both
parties to respectfully request an adjournment of the Initial
Status Conference, currently scheduled for July 24, 2020 and to
request additional time for the parties to submit their joint
letter and proposed case management plan pursuant to the Court’s
April 27, 2020 Order. See ECF No. 17.

  There are several reasons for this adjournment request. First,
Plaintiffs filed an amended complaint on July 13, 2020, which
added two new defendants and a new plaintiff to the instant
action. Plaintiffs will need additional time to locate and serve
the new defendants. Similarly, defendants will also need
additional time to conduct a representational analysis of the
newly added defendants pursuant to Public Officers Law § 17.

  Second, the additional allegations in the amended complaint
will need to be investigated by New York State Department of
Corrections and Community Supervisions’ (“DOCCS”) Office of
Special Investigations (“OSI”). OSI has been contacted regarding
an estimated timeline for completing these investigations but
has not yet provided one to the parties.

  Lastly, the COVID-19 pandemic is continuing in DOCCS
facilities, which are over-worked and under-staffed. The
reduction in staff has inevitably slowed DOCCS’ and OSI’s
ability to investigate and gather documents as necessary to
prepare the submission requested by the Court and to




     260 Madison Avenue, 17th Floor • New York, NY 10016
              (212) 685-0999 • zach@zmolaw.com
                       www.zmolaw.com
       Case 1:20-cv-01326-RA Document 33
                                      32 Filed 07/17/20
                                               07/16/20 Page 2 of 2
Law Office of Zachary Margulis-Ohnuma



meaningfully engage in the initial status conference with
Plaintiffs.

  In addition, the Office of the Attorney General respectfully
requests that the time for the already-served defendants to
respond to the Amended Complaint be adjourned until September
25, 2020, which will allow plaintiffs time to serve the newly
identified defendants and for OSI to complete its investigations
into the named defendants, which will impact on the Attorney
General’s representational analysis as to which of the
defendants it can represent.

  Given the newly filed amended complaint and the other
foregoing reasons, the parties respectfully request that the
conference and accompanying submissions, as well as the already-
served defendants’ answers be adjourned to September 25, 2020 or
some time thereafter convenient to the Court.

  Thank you for your attention to this case.

                                                         Very truly yours,

                                                         Victoria Nicole Medley
                                                         Victoria Nicole Medley

CC:   All Counsel (via ECF)



            Application granted. Defendants' time to respond to the complaint is extended to September 25, 2020.
            The initial status conference on July 24, 2020 is adjourned to October 2, 2020 at 10:00 a.m. The
            parties' joint status letter and proposed case management plan is due no later than September 25,
            2020.


            SO ORDERED.


                          ______________________________
                           Ronnie Abrams, U.S.D.J.
                           July 17, 2020




7/16/20
Page 2
